                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 1 of 16
                                                                                               17


                        1      GARMAN TURNER GORDON LLP
                               ERIKA PIKE TURNER
                        2      Nevada Bar No. 6454
                               Email: eturner@gtg.legal
                        3      JARED M. SECHRIST
                               Nevada Bar No. 10439
                        4      Email: jsechrist@gtg.legal
                               7251 Amigo Street, Suite 210
                        5      Las Vegas, Nevada 89119
                               Tel: (725) 777-3000
                        6      Fax: (725) 777-3112

                        7      Attorneys for Plaintiff, My Daily Choice, Inc.

                        8                                  UNITED STATES DISTRICT COURT

                        9                                           DISTRICT OF NEVADA
                      10        MY DAILY CHOICE, INC., a Nevada                      Case No. 2:20-CV-02232-JAD-NJK
                                corporation;
                      11
                                                       Plaintiff,
                      12
                                       v.                                                 STIPULATED PROTECTIVE
                      13                                                                          ORDER
                                DANIELLE LITUSKI, an individual; CHAD
                      14        LITUSKI, an individual; and DOES 1-20, and
                                ROE ENTITIES 1-20, inclusive,
                      15
                                                       Defendants.
                      16

                      17       1.     PURPOSES AND LIMITATIONS
                      18              Disclosure and discovery activity in this action are likely to involve production of
                      19       confidential, proprietary, or private information for which special protection from public
                      20       disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
                      21       Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
                      22       Protective Order. The parties acknowledge that this Order does not confer blanket protections on
                      23       all disclosures or responses to discovery and that the protection it affords from public disclosure
                      24       and use extends only to the limited information or items that are entitled to confidential treatment
                      25       under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
                      26       below, that this Stipulated Protective Order does not entitle them to file confidential information
                      27       under seal; Local Rule IA 10-5 sets forth the procedures that must be followed and the standards
                      28       that will be applied when a party seeks permission from the court to file material under seal.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        1
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 2 of 16
                                                                                               17


                        1      2.      DEFINITIONS

                        2              2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                        3      information or items under this Order.

                        4              2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                        5      generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                        6      of Civil Procedure 26(c).

                        7              2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                        8      well as their support staff).

                        9              2.4     Designating Party: a Party or Non-Party that designates information or items that it

                      10       produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                      11       CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

                      12               2.5     Disclosure or Discovery Material: all items or information, regardless of the

                      13       medium or manner in which it is generated, stored, or maintained (including, among other things,

                      14       testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                      15       responses to discovery in this matter.

                      16               2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                      17       the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

                      18       as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

                      19       competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

                      20       of a Party’s competitor.

                      21               2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

                      22       Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

                      23       Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

                      24       less restrictive means.

                      25               2.8     House Counsel: attorneys who are employees of a party to this action. House

                      26       Counsel does not include Outside Counsel of Record or any other outside counsel.

                      27               2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

                      28       entity not named as a Party to this action.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        2
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 3 of 16
                                                                                               17


                        1             2.10    Outside Counsel of Record: attorneys who are not employees of a party to this

                        2      action but are retained to represent or advise a party to this action and have appeared in this action

                        3      on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                        4             2.11    Party: any party to this action, including all of its officers, directors, employees,

                        5      consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                        6             2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                        7      Material in this action.

                        8             2.13    Professional Vendors: persons or entities that provide litigation support services

                        9      (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                      10       organizing, storing, or retrieving data in any form or medium) and their employees and

                      11       subcontractors.

                      12              2.14    Protected Material: any Disclosure or Discovery Material that is designated as

                      13       “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                      14              2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                      15       Producing Party.

                      16              2.16    Related Case: related cases are My Daily Choice, Inc. v. Butler, et al. Case No.

                      17       2:20-cv-02178-JAD-NJK; My Daily Choice, Inc. v. Donnell, Case No. 2:20-cv-02225-JAD-NJK;

                      18       My Daily Choice, Inc. v. Jackson, Case No. 2:20-cv-02237-JAD-NJK; and My Daily Choice, Inc.

                      19       v. Lambert, Case No. 2:20-cv-02228-JAD-NJK. No other cases shall be considered a Related Case

                      20       to this matter absent the written approval of all Parties to this matter.

                      21       3.     SCOPE

                      22              The protections conferred by this Stipulation and Order cover not only Protected Material

                      23       (as defined above), but also (1) any Confidential Information copied or extracted from Protected

                      24       Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

                      25       testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

                      26       Material. However, the protections conferred by this Stipulation and Order do not cover the

                      27       following information: (a) any information that is in the public domain at the time of disclosure to

                      28       a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                          3
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 4 of 16
                                                                                               17


                        1      a result of publication not involving a violation of this Order, including becoming part of the public

                        2      record through trial or otherwise; and (b) any information known to the Receiving Party prior to

                        3      the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

                        4      the information lawfully and under no obligation of confidentiality to the Designating Party. Any

                        5      use of Protected Material at trial shall be governed by a separate agreement or order.

                        6      4.      DURATION

                        7              Even after final disposition of this litigation, the confidentiality obligations imposed by this

                        8      Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                        9      otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

                      10       and defenses in this action, with or without prejudice; and (2) final judgment herein after the

                      11       completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                      12       including the time limits for filing any motions or applications for extension of time pursuant to

                      13       applicable law.

                      14       5.      DESIGNATING PROTECTED MATERIAL

                      15               5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

                      16       or Non-Party that designates information or items for protection under this Order must take care

                      17       to limit any such designation to specific material that qualifies under the appropriate standards. To

                      18       the extent it is practical to do so, the Designating Party must designate for protection only those

                      19       parts of material, documents, items, or oral or written communications that qualify – so that other

                      20       portions of the material, documents, items, or communications for which protection is not

                      21       warranted are not swept unjustifiably within the ambit of this Order.

                      22               Mass, indiscriminate, or routinized designations are prohibited. Designations that are

                      23       shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                      24       unnecessarily encumber or retard the case development process or to impose unnecessary expenses

                      25       and burdens on other parties) may expose the Designating Party to sanctions.

                      26               If it comes to a Designating Party’s attention that information or items that it designated

                      27       for protection do not qualify for protection at all or do not qualify for the level of protection initially

                      28       asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                           4
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 5 of 16
                                                                                               17


                        1      mistaken designation.

                        2             5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

                        3      (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                        4      Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                        5      designated before the material is disclosed or produced.

                        6             Designation in conformity with this Order requires:

                        7             (a) for information in documentary form (e.g., paper or electronic documents, but

                        8      excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                        9      affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                      10       ONLY” to each page that contains protected material. If only a portion or portions of the material

                      11       on a page qualifies for protection, the Producing Party also must clearly identify the protected

                      12       portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

                      13       portion, the level of protection being asserted.

                      14              A Party or Non-Party that makes original documents or materials available for inspection

                      15       need not designate them for protection until after the inspecting Party has indicated which material

                      16       it would like copied and produced. During the inspection and before the designation, all of the

                      17       material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

                      18       ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

                      19       copied and produced, the Producing Party must determine which documents, or portions thereof,

                      20       qualify for protection under this Order. Then, before producing the specified documents, the

                      21       Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

                      22       CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

                      23       If only a portion or portions of the material on a page qualifies for protection, the Producing Party

                      24       also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

                      25       margins) and must specify, for each portion, the level of protection being asserted.

                      26              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                      27       Designating Party identify on the record, before the close of the deposition, hearing, or other

                      28       proceeding, all protected testimony and specify the level of protection being asserted. When it is
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                          5
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 6 of 16
                                                                                               17


                        1      impractical to identify separately each portion of testimony that is entitled to protection and it

                        2      appears that substantial portions of the testimony may qualify for protection, the Designating Party

                        3      may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

                        4      to have up to 30 days to identify the specific portions of the testimony as to which protection is

                        5      sought and to specify the level of protection being asserted. Only those portions of the testimony

                        6      that are appropriately designated for protection within the 30 days shall be covered by the

                        7      provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

                        8      the deposition or up to 30 days afterwards if that period is properly invoked, that the entire

                        9      transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                      10       ATTORNEYS’ EYES ONLY.”

                      11              Parties shall give the other Parties notice if they reasonably expect a deposition, hearing or

                      12       other proceeding to include Protected Material so that the other Parties can ensure that only

                      13       authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

                      14       (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

                      15       shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

                      16       – ATTORNEYS’ EYES ONLY.”

                      17              Transcripts containing Protected Material shall have an obvious legend on the title page

                      18       that the transcript contains Protected Material, and the title page shall be followed by a list of all

                      19       pages (including line numbers as appropriate) that have been designated as Protected Material and

                      20       the level of protection being asserted by the Designating Party. The Designating Party shall inform

                      21       the court reporter of these requirements. Any transcript that is prepared before the expiration of a

                      22       30-day period for designation shall be treated during that period as if it had been designated

                      23       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

                      24       agreed. After the expiration of that period, the transcript shall be treated only as actually

                      25       designated.

                      26              (c) for information produced in some form other than documentary and for any other

                      27       tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                      28       or containers in which the information or item is stored the legend “CONFIDENTIAL” or
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                         6
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 7 of 16
                                                                                               17


                        1      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of

                        2      the information or item warrant protection, the Producing Party, to the extent practicable, shall

                        3      identify the protected portion(s) and specify the level of protection being asserted.

                        4             5.3     Inadvertent Failures to Designate. If the Disclosing Party corrects a failure to

                        5      designate qualified information within 10 days of discovering the inadvertent failure, that

                        6      inadvertent failure to designate qualified information or items does not, standing alone, waive the

                        7      Designating Party’s right to secure protection under this Order for such material. Upon timely

                        8      correction of a designation, the Receiving Party must make reasonable efforts to assure that the

                        9      material is treated in accordance with the provisions of this Order.

                      10       6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                      11              6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                      12       confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                      13       designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                      14       burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                      15       challenge a confidentiality designation by electing not to mount a challenge promptly after the

                      16       original designation is disclosed.

                      17              6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                      18       by providing written notice of each designation it is challenging and describing the basis for each

                      19       challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                      20       recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                      21       of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                      22       begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                      23       are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                      24       Party must explain the basis for its belief that the confidentiality designation was not proper and

                      25       must give the Designating Party an opportunity to review the designated material, to reconsider

                      26       the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                      27       designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                      28       has engaged in this meet and confer process first or establishes that the Designating Party is
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        7
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 8 of 16
                                                                                               17


                        1      unwilling to participate in the meet and confer process in a timely manner.

                        2             6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                        3      intervention, the Designating Party shall file and serve a motion to retain confidentiality in

                        4      accordance with any applicable Local Rules within 21 days of the initial notice of challenge or

                        5      within 14 days of the parties agreeing that the meet and confer process will not resolve their

                        6      dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

                        7      affirming that the movant has complied with the meet and confer requirements imposed in the

                        8      preceding paragraph. Failure by the Designating Party to make such a motion including the

                        9      required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

                      10       confidentiality designation for each challenged designation. In addition, the Challenging Party may

                      11       file a motion challenging a confidentiality designation at any time if there is good cause for doing

                      12       so, including a challenge to the designation of a deposition transcript or any portions thereof. Any

                      13       motion brought pursuant to this provision must be accompanied by a competent declaration

                      14       affirming that the movant has complied with the meet and confer requirements imposed by the

                      15       preceding paragraph.

                      16              The burden of persuasion in any such challenge proceeding shall be on the Designating

                      17       Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

                      18       unnecessary expenses and burdens on other parties) may expose the Challenging Party to

                      19       sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

                      20       file a motion to retain confidentiality as described above, all parties shall continue to afford the

                      21       material in question the level of protection to which it is entitled under the Producing Party’s

                      22       designation until the court rules on the challenge.

                      23       7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                      24              7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                      25       produced by another Party or by a Non-Party in connection with this case or a Related Case only

                      26       for prosecuting, defending, or attempting to settle this litigation or litigation in a Related Case

                      27       provided that this protective order is also entered in the relevant Related Case. Such Protected

                      28       Material may be disclosed only to the categories of persons and under the conditions described in
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        8
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 9 of 16
                                                                                               17


                        1      this Order. When the litigation has been terminated, a Receiving Party must comply with the

                        2      provisions of section 13 below (FINAL DISPOSITION).

                        3             Protected Material must be stored and maintained by a Receiving Party at a location and in

                        4      a secure manner1 that ensures that access is limited to the persons authorized under this Order.

                        5             7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                        6      by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                        7      information or item designated “CONFIDENTIAL” only to:

                        8             (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                        9      of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                      10       for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

                      11       is attached hereto as Exhibit A;

                      12              (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

                      13       to whom disclosure is reasonably necessary for this litigation and who have signed the

                      14       “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                      15              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                      16       reasonably necessary for this litigation and who have signed the “Acknowledgment and

                      17       Agreement to Be Bound” (Exhibit A);

                      18              (d) the court and its personnel;

                      19              (e) court reporters and their staff, professional jury or trial consultants, and Professional

                      20       Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

                      21       “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                      22              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                      23       necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                      24       unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                      25       deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                      26       bound by the court reporter and may not be disclosed to anyone except as permitted under this

                      27
                               1
                                 It may be appropriate under certain circumstances to require the Receiving Party to store any
                      28       electronic Protected Material in password-protected form.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        9
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 10 of 16
                                                                                                17


                        1       Stipulated Protective Order.

                        2              (g) the author or recipient of a document containing the information or a custodian or other

                        3       person who otherwise possessed or knew the information.

                        4              7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                        5       Information or Items. Unless otherwise ordered by the court or permitted in writing by the

                        6       Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

                        7       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

                        8              (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                        9       of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                      10        for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

                      11        is attached hereto as Exhibit A;

                      12               (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

                      13        litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                      14        and (3) who have been identified in writing to the Disclosing Party in advance, and are not or

                      15        anticipated to become owners, officers, directors, employees, or affiliates of a Party or a competitor

                      16        of a Party;

                      17               (c) the court and its personnel;

                      18               (d) court reporters and their staff, professional jury or trial consultants, and Professional

                      19        Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

                      20        “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

                      21               (e) the author or recipient of a document containing the information or a custodian or other

                      22        person who otherwise possessed or knew the information.

                      23               7.4     Procedures for Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

                      24        ATTORNEYS’ EYES ONLY” Information or Items to Experts.

                      25               (a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,

                      26        a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that

                      27        has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

                      28        paragraph 7.3(c) must first provide written notice to the Designating Party that (1) identifies the
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                         10
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 11 of 16
                                                                                                17


                        1       general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information

                        2       that the Receiving Party intends to disclose to the Expert, (2) sets forth the full name of the Expert

                        3       and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s current

                        4       resume, (4) identifies the Expert’s current employer(s), and (5) provides a list of all other cases in

                        5       which, during the previous four years, the witness testified as an expert at trial or by deposition.

                        6              (b) A Party that provides the information specified in the preceding respective paragraphs

                        7       may disclose the subject Protected Material to the identified Expert unless, within three days of

                        8       delivering the request, the Party receives a written objection from the Designating Party. Any such

                        9       objection must set forth in detail the grounds on which it is based.

                      10               (c) A Party that receives a timely written objection must meet and confer with the

                      11        Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

                      12        within seven days of the written objection. If no agreement is reached, the Party seeking to make

                      13        the disclosure to the Expert may file a motion seeking permission from the court to do so. Any

                      14        such motion must describe the circumstances with specificity, set forth in detail the reasons why

                      15        the disclosure to the Expert is reasonably necessary, assess the risk of harm that the disclosure

                      16        would entail, and suggest any additional means that could be used to reduce that risk. In addition,

                      17        any such motion must be accompanied by a competent declaration describing the parties’ efforts

                      18        to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

                      19        discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

                      20        approve the disclosure.

                      21               In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

                      22        of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

                      23        outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

                      24        8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                       OTHER LITIGATION
                      25

                      26               If a Party is served with a subpoena or a court order issued in other litigation that compels

                      27        disclosure of any information or items designated in this action as “CONFIDENTIAL” or

                      28        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                         11
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 12 of 16
                                                                                                17


                        1              (a) promptly notify in writing the Designating Party. Such notification shall include a copy

                        2       of the subpoena or court order;

                        3              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                        4       other litigation that some or all of the material covered by the subpoena or order is subject to this

                        5       Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                        6              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                        7       Designating Party whose Protected Material may be affected.

                        8              If the Designating Party timely seeks a protective order, the Party served with the subpoena

                        9       or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                      10        or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the

                      11        court from which the subpoena or order issued, unless the Party has obtained the Designating

                      12        Party’s permission. The Designating Party shall bear the burden and expense of seeking protection

                      13        in that court of its confidential material – and nothing in these provisions should be construed as

                      14        authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

                      15        another court.

                      16        9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                                       THIS LITIGATION
                      17

                      18               The terms of this Order are applicable to information produced by a Non-Party in this

                      19        action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

                      20        EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

                      21        protected by the remedies and relief provided by this Order. Nothing in these provisions should be

                      22        construed as prohibiting a Non-Party from seeking additional protections.

                      23        10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                      24               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                      25        Material to any person or in any circumstance not authorized under this Stipulated Protective

                      26        Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                      27        unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                      28        Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                          12
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 13 of 16
                                                                                                17


                        1       terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                        2       Agreement to Be Bound” that is attached hereto as Exhibit A.

                        3       11.      INADVERTENT PRODUCTION                      OF   PRIVILEGED          OR     OTHERWISE
                                         PROTECTED MATERIAL
                        4

                        5                When a Producing Party gives notice to Receiving Parties that certain inadvertently

                        6       produced material is subject to a claim of privilege or other protection, the obligations of the

                        7       Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                        8       is not intended to modify whatever procedure may be established in an e-discovery order that

                        9       provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

                      10        502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                      11        communication or information covered by the attorney-client privilege or work product protection,

                      12        the parties may incorporate their agreement in the stipulated protective order submitted to the

                      13        court.

                      14        12.      MISCELLANEOUS

                      15                 12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

                      16        seek its modification by the court in the future.

                      17                 12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                      18        no Party waives any right it otherwise would have to object to disclosing or producing any

                      19        information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                      20        Party waives any right to object on any ground to use in evidence of any of the material covered

                      21        by this Protective Order.

                      22                 12.3   Filing Protected Material. Without written permission from the Designating Party

                      23        or a court order secured after appropriate notice to all interested persons, a Party may not file in

                      24        the public record in this action any Protected Material. A Party that seeks to file under seal any

                      25        Protected Material must comply with Local Rule IA 10-5. If a Receiving Party's request to file

                      26        Protected Material under seal is denied by the court, then the Receiving Party may file the

                      27        Protected Material in the public record unless otherwise instructed by the court.

                      28        ...
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                            13
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 14 of 16
                                                                                                17


                        1              Papers filed with the Court under seal must be accompanied with a concurrently-filed

                        2       motion for leave to file those documents under seal. See Local Rule IA 10-5(a). The Ninth Circuit

                        3       has held that there is a presumption of public access to judicial files and records, and that parties

                        4       seeking to maintain the confidentiality of documents attached to nondispositive motions must

                        5       show good cause exists to overcome the presumption of public access. Kamakana v. City and

                        6       County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Parties seeking to maintain the secrecy

                        7       of documents attached to dispositive motions must show compelling reasons sufficient to

                        8       overcome the presumption of public access. Id. at 1180. All motions to seal must address the

                        9       applicable standard and explain why that standard has been met. The fact that a court has entered

                      10        a blanket stipulated protective order and that a party has designated a document as confidential

                      11        pursuant to that protective order does not, standing alone, establish sufficient grounds to seal a

                      12        filed document.

                      13               If the sole ground for a motion to seal is that the opposing party (or non-party) has

                      14        designated a document as confidential, the designator shall file (within seven days of the filing of

                      15        the motion to seal) either (1) a declaration establishing sufficient justification for sealing each

                      16        document at issue or (2) a notice of withdrawal of the designation(s) and consent to unsealing. If

                      17        neither filing is made, the Court may order the document(s) unsealed without further notice. The

                      18        Parties shall comply with the requirements of Local Rule IA 10-5, the Ninth Circuit’s decision in

                      19        Kamakana, 447 F.3d 1172, and the procedures outlined above, with respect to any documents filed

                      20        under seal.

                      21        13.    FINAL DISPOSITION

                      22               Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                      23        Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                      24        As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                      25        summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                      26        the Protected Material is returned or destroyed, the Receiving Party must submit a written

                      27        certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                      28        by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                         14
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 15 of 16
                                                                                                17


                        1       Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

                        2       any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

                        3       of the Protected Material.

                        4              Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                        5       pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                        6       correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                        7       and expert work product, even if such materials contain Protected Material. Any such archival

                        8       copies that contain or constitute Protected Material remain subject to this Protective Order as set

                        9       forth in Section 4 (DURATION).

                      10               IT IS SO STIPULATED.

                      11        Respectfully submitted,

                      12        Dated this 23rd day of July 2021.                 Dated this 23rd day of July 2021.

                      13         GARMAN TURNER GORDON LLP                          RANDAZZA LEGAL GROUP, PLLC

                      14         By: /s/ Jared M. Sechrist                         By: /s/ Ronald D. Green
                                 ERIKA PIKE TURNER                                 MARC J. RANDAZZA
                      15
                                 Nevada Bar No. 6454                               Nevada Bar No. 12265
                      16         JARED M. SECHRIST                                 RONALD D. GREEN
                                 Nevada Bar No. 10439                              Nevada Bar No. 7360
                      17         7251 Amigo Street, Suite 210                      2764 Lake Sahara Drive, Suite 109
                                 Las Vegas, NV 89119                               Las Vegas, NV 89117
                      18         Attorneys for Plaintiff, My Daily Choice          Tel: (702) 420-2001
                                                                                   Fax: (305) 437-7662
                      19
                                                                                   Attorneys for Defendants, Danielle Lituski
                      20                                                           and Chad Lituski

                      21
                                                                             ORDER
                      22               IT IS SO ORDERED:
                                               July 26, 2021
                                       DATED: ______________
                      23

                      24                                                      ______________________________________
                                                                              NANCY J. KOPPE
                      25                                                      UNITED STATES MAGISTRATE JUDGE
                      26

                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        15
      (725) 777-3000
                               Case 2:20-cv-02232-JAD-NJK Document 33
                                                                   32 Filed 07/26/21
                                                                            07/23/21 Page 16 of 16
                                                                                                17


                        1                                                      EXHIBIT A

                        2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                        3               I, _____________________________ [print or type full name], of _________________ [print or

                        4       type full address], declare under penalty of perjury that I have read in its entirety and understand the

                        5       Stipulated Protective Order that was issued by the United States District Court for the District of Nevada

                        6       on _____________, 2021 in the case of My Daily Choice, Inc. v. Lituski, Case No. 2:20-CV-02232-JAD-

                        7       NJK. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

                        8       understand and acknowledge that failure to so comply could expose me to sanctions and punishment in the

                        9       nature of contempt. I solemnly promise that I will not disclose in any manner any information or item that

                      10        is subject to this Stipulated Protective Order to any person or entity except in strict compliance with the

                      11        provisions of this Order.

                      12                I further agree to submit to the jurisdiction of the United States District Court for the District of

                      13        Nevada for the purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement

                      14        proceedings occur after termination of this action.

                      15                I   hereby    appoint    __________________________          [print   or   type   full   name]    of

                      16        _______________________________________ [print or type full address and telephone number] as my

                      17        Nevada agent for service of process in connection with this action or any proceedings related to enforcement

                      18        of this Stipulated Protective Order.

                      19

                      20        Date: _________________________________

                      21        City and State where sworn and signed: _________________________________

                      22
                                Printed name: ______________________________
                      23                [printed name]

                      24        Signature: __________________________________
                                        [signature]
                      25

                      26

                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                              16
      (725) 777-3000
